.


                                                                               635




              OFFICE    OF THE ATTORNEY         GENERAL     OF TEXAS
                                  AUSTIN




    Honorable0. C. 3aokaon
    county Attorwy
    zevalaCounty
    CrystalCity, Texas

    3car   sir:

                                          /t’ pColleotor o? !4avela
                                                                  County
                                                  be requhed under lav to
                                                  tit da the Tar Aaaeaaor-
                                                ./+toUaotorof Clyakl city
                                                  Ix&dependentSohoolDintriot?
                                                  Ud othm related questiona.

                   Yo ur r eQue8t             o d th elbwe
                               fd a nc g inio m                  lpettera
                                                                        haa
    kx?n receivedati.Mrpfully’qo~dered.                Ye quote said request
    as follavar     \> -‘y     ) 1
              .I"Rkt,,Tax )L48~~8ti02104t0Pfor.Cryat                  Cltr
           :““yyy      Sohool~~*
                             11
                  J “Qwat.it)s      Can the tax aaaeaaor-oolleotcm
           loi mm14     ckullb    be required   umlelr Iw    to rot   as
           the tax aaaea,aor-oolleotor
                                     of CrystalCity Independ-
           enb,SQIyl~pbat*ct?
               \
                 *Antkerr “No. AlthoughArtiole 2792, Reriaed
           Civil S8atnteaof Texas, Aota 1937, prcnrideathat he
           @shall’sat as assaaaar-oolleotor of auoh indspend-
           ent aohool districtvhen a majorityo? said trusteaa
           of suoh dlatrlotprefer to here their taxes laaeaaed
           and oolleotedby the assessor-oolleotor OS the oounty,
           beoause such sot is in oonillotvlth the Constitution-
           al prwlslon which holds It unlavf%lto hold tvo of-
           fices of trust or emolumentin this state.
Ilon. 0. c.   JeokDaa,     ?a@ 2


              "Qwatiaaa 21       Whet hod     wuld be mulud    or
     swh eaaosaovand eolloeto               ii thmtotal  tax rob
     leo)aalvm$2o,oooT
              *Amver:      @o,ooo, Avtlole 27gl.
                    3:a u th e
              “Qmetla        Oo u B ty
                                    lu u q                 rod
     o o uo o tc ua
                 p  b er o q ulud
                                a du lu to luu                   a a d
     oolloottb taxer tae tha ladapmdon% rahool dl8-
     trfot, t&mavZvt  oaapumtiouorakpd4blmoa
     $2o,ooo Oolauam?



              "@MStiW    'a = tb. OOWlt~ UBU8OWO~bOt6l
     oaa k      FaqlIal-Ddto 688088 ud oolleot the taxer foe
     the    vt     aohoaldirtriOt, thrrr era thD fJeu
     that    he PUOOiV.8
                    ior auoh oo;llo&ionsoaountablefor
     ~g e 8 o fo fa 0l0
                      futtngh laM%$.WB f888 OOUOO-




              “tt’hO?h 8 m&D’%      Ofth8bortidobtW8Of
     an lmapemlmntDl8 a otpretertohevetheta%uof
     th a w
          mo tr lo l   uued eM o o llu to a th e
                       t                       Co u nty
     h UUO    lrd CO%hOtW,   OF 8-m     ‘37
     couat~ Fe% collutor,  um ahallba .8808*~  i!z
     0011utod by uld cow* ofaum      ud ttwud our
     to the Treaaunz,or the ImlopeMoat boboa Dutriet
     fCS’VhlOh8UOhtuerh~~O0&b0t8d..                          .   .’

             Artlola 8, Seot%oal4, of the Cosutltutimof Texas,
1la as   follma
           %a uo lb r llkll~todbytbe qualfflad
      eleotora ata8ahoountyattheurtLrnrabuada
      the use LEV regulatitqthe eleatioa of State and
      caunt~OICfl0~~,~ill~aua~*DdC0U                     toe ofTuo8,
      vho aball hold bia offlom,for tvo (2P mn    and until
      his mooeDsOT 18 OlOOtOdl&l qlpllftiad~alld8UOh Aa-
      aeaaor end Collrotor0S 'Psxeashall paFfOXU all the
ROIl.0. C. Jaokaon,Pega 3


    duties vith reapeot to la a ea a lng
                                     property for the
    purpose of tam&ion and of oollrotlngtaxer as mar
    be preaoribedby the Legialeture."
          In the oaae of Pint Xeptlrt Churoh v* CltJ of Fort
Worth, 26 3. W. (26) 196, the CammIaalon of Appeals had before
it the questionof vhether m net an la a ea a a ent
                                                of plalntlffin
error18 propertyfor the year for vhioh reowerj vaa lverded vaa
valid, as it vaa ooateadedthat, at the tlma ruoh laaeaammt vaa
made, the offloesaaaeaaing memo Ma 8ttemptUtg to hold tvo of-
floes of emolumentin vlolatiouof Art1018 16, Seotlon 40, of
the Conatltutlonof thla Wate, in that he vaa 8aaudng to lot
sa asaaaaorand oolleotorof taxes is the City of ZrortWorth
and also far the Fort Worth IndepeadentSohoolDirtriot. The
faots vere thet the lev laoorporatlng the PO& Worth Independent
SchoolDlstrlotprovided that;"thearaeramentand oolleotionof
the taxes of the dlatriothereby orertedshall be rde by the aa-
scaaorand oolleotorof the City of ?ort Uorth, vho shall make
osaessmentof all the real, personalax! mixed property looated
in said dietriot,'eto. In holdingthat said naaeaaor add ool-
lectorvaa not holding tvo offlo~r of molument, tha oourt laid
dovn the follovlngmilea of lev vhloh are lpplloablohere,
          "The offeot  of the rot ln’queationla merely
     to Impose additionalduties upon the aaaeaaorand
     oolleotorof texea of the oity of lort Worth.   It
     la not ahovu that thla offloerreoeivednay added
     oompeasatlonto that paid by the oity fur the per-
     fomanoe of the additionalduties thua plaoed upon
     hla. Xven ii ho had been allovedauah ooapeaartlon,
     it vould not follaa that the Legislaturevaa oreat-
     ing a nev offioe. Ho aouxb3re8aonulata vhythe
     Le~alature oould not Imposeldditloml duties upon
     this officer  eml Lnoruae his ompenaation aaoord-
     InSlY   l



          'IThe lmpoaltlonof additionalduties,) saps
     corpus Jurla, vol. 46, pa 934, 2 29, haponaa ex-
     isting office, to be performedunder .adlfferant
     title,does not constitutetha oreatlonof 4 nev of-
     fice.@ The same autharltyfurthersays:    *An offlce
     to vhloh the dutlea of anotherare lnne%ed remains
     teohnlcallga single office; it la not an off108
     under its ovn name end title and anotherunder the
     name of the one vhoae duties are annexedto it.@
     see, also, Allen v. FidelityCO., 269 Ill. 234,
     109 N.E. 10351 Hatfield1. MUnga CountJ C-t,
     80 w. Va. 165, 92 9. B. 2451 State V. PCWOll, 109
     Ohio at. 383, 142 N. B. 401.
Hon. 0. C. Jaokaon,Page 4


            nPlaIntIffIn error laalata that, beaauae tha
      duties perioxuedby May vem those pertel.ning to
      aovareIgnt~,an offloe vaa neoeaaarll~oreatedfor
      the Fart Worth lndep ea dentlohool dlatrlot. The
      natura of such duties vould not be determinative
      of whetherarrof?108vaa orsated,88 the Laglala-
      ture msy, if it @loots to do so, requirean lnoua-
      bent in an exriating offloe to pbrfon ldditioaal
      dutlea lnvolvlagthe lxeralaeof auoh poverm, The
      aaaeaaor end oolleotol, of taxes of the olty of
      Fort Worth la 8 pub110 oiflobr, and, la tha absence
      of any oonatltutionalUmltatlcm, tha Lagialature
      might iapoaaUpon him the perfonsanoeof such of
      this oharaoterof dutieses lt dbbpledpropbr.’
          Anaverlng Question2, laakbd by you, va hand Pou a oopy
of our opinionHo. o-2967;vhe~n It vaa held that tha general
county bond requiredby ArtfalO 7249 of V. A. C. S. leaurea the
paymentof all taxba oolleotedby the aaaeaaor and oolleotol? or
tares to the proper prrtiea. Thereforb, Artlole 2791, referred
to by you, has no application,and the amount of taxes oolleoted
by said assessorand collectorSor tha ladependantaohool dlatrlot
vould not detamlne the unount of his bond.
         He hand you herevitha oop~ of our opinionlo. o-2152,
       a similarquestionvaa being oonalderedsnd In vhich the
-ihereIn
Pollovlngholdingvaa mado, vhlah la hen adoptbdr
            “Where thb Aot amsting the Independentaohool
       districtalso creates the offioe of aaaeaaor-oollbotor
       of taxes for such dlatrlotand luoh offloe la tilled
       br the board of truatbaa of the dirtriot, the holder
       thereofis inhibitedby the Conatitutlonfrom holding
       also, the offlob of oounty tax aaaeaaor-oolleator, or,
       oonveraal~,the oountp tax aaaeaaor-oolleotor  la Lnn-
       hlblted from llkevlaaholding the oftlab of tax easeaaor-
       colleotorfor the schooldlatrlot.
            “It tha method adoptedvheraby the school dla-
       trlct authorizesthe county tax saaessor-collector
       to also aaaeaa and/or oolleot the h%ea of tha school
       dlstrlct,effeots the abolishmentof the office of
       t8x assessor-oolleotor of the school dietriot,the
       result Is merely the ImpoaItlonOS additionalduties
       upon the office OS county t8x aaaesaor-collector,and
       the holder thereofdoes not therebybecome the holder
       of tvo olvil officer of emolumentas prohibitedby
       the Constitution. By the same token,cormbpondIng
                                                               642


Hon.    0.   C. Jaokaan,PSgb 5


        sotloa by an iaoorporstbdOltr, In the aunner nboeaae~
        to aoocmpllaha linlla~ result,vould llkevlaebe pemla-
                                     provlalonunder dlacuaalon.
        sible under the oonatltutIonal
          "It la therefonmanifeatthat to obviate the prohibitian
   InSea. 40 of Art. 16 of thb ConatItutIon,thb OfflOe OS lohool
   districtand olty tat raabaaor-oollbotor   mat be abollahadbe-
   fore the txunafbr of the duties thbrbofto thb oount7 tax
   assessor-oollaatar, otherwiretvo 0i011 offloeaof emolument
   vi11 be held and exerOIabdrt the aeme tlae. Aeoordlngl~,
   the mbthod adoptedrhbrabr the school dlatrlotand o1t.r&u-
   thorlcea ‘by ordlnanoeor by proper rbaolutIon~,ln the
   18nguagOof Art. lOk?b, SupFa, thb OOntbUpl8tbd obmgb,    nboea-
   sarll~must mean auoh proobdure   as IS required undbr the ap-
   plloable lsva, the City Oharter, 8nd organ%0 lav of thb agency,
   to legallyaccomplishthe 8bollahmentof the reapeotlve o??lcea
   of dietriotand olty tax araeaaor-oolleotor.
              ‘I? and when auoh o??Ioeabrb so abolished,it la the
       opinionof thla Dbpartment,In a na verlpeoI?Ioall~to your
       question,that an Inoorporatbdolty and an independent lohool
       districtamy properlyauthorlabthe county tax eaaeaaor-oolleotor
       to aaaeaa and/or oolleotall laxer dua to auoh oltr and lohool
       dlstrlota,and the county tax aaaesaor-oolleotor MJ legally
       act for such other taxingauthorities.*
           In vlev of the rules of lav above set out and referred to,
It Is our opinion that the tax aaaeaaor and oolleotorof Zsvala
County can be requiredunder the lov to 8SSbS8 Snd Oolleot    the
taxes of the CrystalCity IndbpendentSahool DirtrIot. Ewever,
ve are Purtherof the opinionthat the oS?loe of Aaaeraor and
Collectorof Taxes for a8ld school dlatrlot,I? such offloe b%XiStS,
shouldbe abolishedbefore thb duties of aaaasaIngand OOllOOtlog
thb taxes o f luoh’achooldlatrIatare h4Mfbrrbd t0 the County
!faxAssessor and Collbotor,as he cannot hold any offloialposition
as Tar Aaaeaaorand Collectorof meld dlatrIot,but vmld be only
performingaddltlonalduties lmpoaedupon him by thb &glaleture,
See also the holding of the Supreme Court in lloholaat al v.
CalvestonCouuty,228 9. Y. 547.
          In 19%. the Lagialatura aaad Haure Bill Eo. 1032,
pages 652-654,Generallawn o? the r6th Legislature,vhloh v&a
carried into Vernon’sAnnotatedCivil Statutesas Artlole 1042b.
his statuteprovidedthat any incorporatedolty, tovn or village,
independentschool dlstrlot,and other ruuneddiatrlota,could
pmvlda ?or the oounty 8aseasorand tax oolleotorto Bases8 Snd
collect their taxer. Provlalonvaa also made thereinSor ccispenaa-
tlon for such servicesas ?OllCVS~
                                                            643


fion0. C. Jackaoa,Rga 6


         *Sea.   5. whea the county ~a~aaor   and county
    Collaotorare nquired to assess and oolloot the
    taxes in any * . . ladepmdent aohool dlatrlot . . .
    they ah811 reapsotlralynoolve for auoh awvlo~a
    z amuut to be qraed upon by thr govemlrq body
                   . lndependont school dlatrlota
    and the &&iaaion.ra Court of tha county ii ;h.ioh
    suck , , . Independentaohool diatrlota. . .
                    d t to lxooed one pmr oent of tho
    a r a a itua to no
    tares so colleoted.’
         At the time this l8v vaa passed, Artiole 2792 vaa in
full Some and effectand Oontainedthe Sollovingprovialom
         “When the CountyAaaeaaor and Collaotocla
    requiredto a88688 and oollecttha taxes of Inde-
    pendent Sohool Dlatrlotahe ahall reapeotlvslpre-
    oelve one per omit (l$) for aaaoaalag,and 08x1
    per Cent (l$) for 0olleotIngame.”
          Artlole 10422,
                       vaa amended In 1941, and lndspmdent school
dlstrlotavere isit out Sntw.31~. Acts 1941, 47th LsgIalature,
page 404.
          An being applicableto the situationthat sxlatedafter
Article 1042b was passed while Article 2792 was In full foroe and
effectsad after Article1042b vaa amended in 1941 so as not to
apply to Independentaohooldietriots , ve here quote and adopt the
~OllOvingholding Of OUC OpiniOnHO. O-5426 vhloh deals vlth the
same situation,though from a dIfferwitltandpointt
           ‘The.legal effeot OS said hot of 1939 (AHIole
    1042b,Vernon’sAnnotated Cl011 Statutesof Toxaa) so
    iar as i& pertlnsnt   to the questionunder dlacuaalon,
    was to repeal by Impllcatlonall that portion of Article
    2792, which by Its terms had theretofore emitted the
    property OS Independentsohool dIrtrIot L vl.ngtheir
    propertiesaassasedand collectedby the Oountyaaaeaaor
    and colleotorto be assessedat a greater ValUS them
    tbat aaaesaedfor countyand State purposes. The said
    Aot of 1939, hovever,did not repeal by implloationor
    othervisethat portion of ArtLcle 2792 vhlch permitted
    independentSOhOol dlatrlotrto have their PrOpSrtiSS
    assessed and aolleot@dby the oounty aasesaorand
    collectorr   rather, the Act OS 1939 vaa cwnulatlveof
                                                               644


Hon. 0. C. Jaokaoa, Page 7


    the pertinentprovisionaof Artlole2792 so tar as
    this pwor of lndopondentaohooldlatrlotawas oon-
    cernod.
           “As has boon said   by an omlnontauthority:
         “8...A statute ttit aovora the aubjootaattor
    OS fomor l8v and is lvidmtly Intended 8s a aubatl-
    tuto for it, althoughcontainingno express vomla to
    that ofieot, operatesas a repwl of the toraw   lav
    to the extent that Its provlalonaarm revised and
    its flrld apootr1l.yoovered,...* (39 Tax. Jur.,
    Sea. 80, pagoa 148-149)
         ‘In 1 41 the Legislatureoi Texas amended la ld
    Artlolo 10!2b by cinlttlngthenfrom any reforenoo to
    Independentaahool dlatriotaand common aohool dla-
    trlcta. The legal effect of said amondmontvaa to
    leave artlole 1042b nov appllcablronly to incorporated
    cities, tovna or villagas,dralnagodistricts,vater
    controlsnd improvement dlatrlota,vater improvements
    dlatrlotaend navigationdlatriatain the St8t.oof
    Texas.
         ‘Said amendmentlast mentioneddid not, however,
     operateto vithdrav fraa independentaahool dlatrieta
    the povor of tholr sleotion to have their tamJ8 8SBeSSOd
    and collaotodior them by the oounty tar assessorand
    oollootor,but said privilegeawmalnedln said lndo-
    pondont aohool dlatricta,


          “We may here obaemr that the lndopendentaohool
     dlatrlotahave only auoh povera vlth reference to tax-
     ation as have been graated to auoh dlatrlotain olear
     terms of lav. ‘The granting or taxing power by the
     Legislatureto any county or districtshould be con-
     struedvlth atrlctaoaa~the presumptionbeing th8t the
     Leglslatu~ has granted in clear terms all it intended
                 (3~ State V. Houston& T. Ry. Co., 209 9. Y.
     %o 7lsat*
          “We desire to how point out that the omlaalono?
     Independentschool dlatrlotafrom the Act of 1939 by
     the amendmentof 1941 did not have the legal of’fectof
                                                              645


Bon. 0. C. Jaokaoa,Page 8


    restoringor reviving those parts of Art1010 279::
    which bed been repealedby the Act of 1939.
    39 Tex. Jur., Sootloaa 63, 85, pages 125, 154I”
          Applyingthese rules of law to the questionhere being
considered,vo find tbrt, vhllo Artlole 2W2 originallyallowed
componaatlonof one per oat woh to the Tar Assessor and
Collectorfo rlaaeaaing aad oollootingtexea for indopondont
schooldlatrlota,  this pMvlaIon was repeeledby the passago of
Artlcla 1042b,providingtht luoh oompeaaetlonshould be en
amount to ba agreed upon by the govembg body of auoh lndo-
pendentschooldlatrlotand the oowIaaloaera.r    oourt of the
county ln which awh Independentaahool dlatrlotwas situated
not to exceedone per coat of the Wxea so oolleoted. When
Article 1042b vea amended In 1941 so as to amtltindependent
schooldistrictstraa Its provlalona  , auoh dlatrlotawore left
vith the povar under Artlale 2792 to requirefieaaaaoaaoraend
collootorato asremand aolloottheir texea,but no provision
has been made to ooatpenaatosuch tex aaaeaaora end oolloctora
for auoh aemloea.
                                                in 1935, reads
          Artlalo3891 of V. A. C. S., as fbmonded
ia pert aa follovar
         “The oompoasatlon,llmltatlonaand msrlnruna
    herein ftiod shall also apply to all fees end WEI-
    poaastioavhetaooveroolleotedby aeld offloors    in
    their offlolaloapeolty,whetheraaoountebloas foes
    of officeunder the present law, end my lav, general
    or epoolal,to the contraryis hereby expressly   ro-
    pealed. The only kind cad ohereoterof oce@onaatloa
    exempt fro81the provlalonao? this Aot shall be re-
    wards reoolved by Sherlffafor apprehonalonof c&u-
    laela or fugltlvoafraa just100and for the re0oVory
    of atoleaproperty, end moneys receivedby County
    Judgesend Juatlooa of the Peace for performingmar-
    riage aoremotioa,which sum shell not be aooountablo
    for and not required to be reported as fees of office.”
          In the case of Taylor,et al. v, BrewsterCounty, 144
3. W. (26) 314, suit was broughtend judgmentrecoveredagalnat
the tar collectorof BrewsterCountyand the surety on hle bond
for excess offlolalfoes for vhloh aald tar oolloatorhad not
accounted,a large portion of vhloh vaa foes or commlsaloaare-
ceivedby him for aaaosalngand oollootingschool taxes for an
IndependentSchool Dietrlctunder Article 2792 of V. A. C. S.
The Court afflmod said judgmentand held such fees or commla-
sloua officialfoes for which he was requiredto eCCOunt to the
                                                               646


Hon. 0. C. Jackson,Pago 9


countyunder the fee bill. Aooordlngly,   your quoatlonfour (4)
is anavorodin the afrbmative.
           We hand you herowitha copy of our opinionlo. o-5426
and dlreot yaw attentionto the faot that it la hold thereinthat
“therenow exists In Texas no statutoryauthorityempovoring
an independentlohool district   to ham taxablepropertythoreln
situate,  vhioh Is aaaeaaed for taxes by the oouaty tar oolleotor
and aaaoaaor,  assessedat a value other tbaa the value used In
the aaaoaamsntof taxes by that OfflC@rfor oouaty and state
purpoeoa.’ Thla hold- would be applloabloto the dlatrlotyou
inquireabout ln the went It requires the oounty tax assessor
and collectorto assess and oolleot Its taxes.
         Our opinionsHumbera o-1821and 0-3632 are hereby over-
ruled Insofaras they oonfllotherewithas to the compensation
providedfor a oounty tax assessorend oollootorfor aaar8alng
and collectingthe taxes of en lndrpendontaohool district.
         Trusting that this aatlafaotorIly
                                         answersyour Inquiry,
we remain,
                                         Yours very truly,
                                         AWORICEP(IEHERAL
                                                        OF   TWAS




                                                        Assistant
JWB/JCP
WCS. 3